Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated May 25, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of aid to dependent children. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our opinion the determination was supported by substantial evidence. Hopkins, J. P., O’Con-nor, Lazer and Margett, JJ., concur.